Title: The American Commissioners to Gourlade, Bérard frères & Monplaisir, 21 January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gourlade, Bérard frères & Monplaisir


Gentlemen
Paris 21 Jany. 1778
We wrote you the 12 inst. on the Subject of the Letter returned to Mr. Beaumarchais since which we are without any of your favours, except of the 12 inst. which relates to the Sales of the Cargo of the Amphitrite, the acct. of which sales you will please to favour us with a Copy of for our Settlement with that Gentleman. It is a little surprizing that Capt. Thompson should count on the Cargo of the Amphitrite to make good his disbursements, as he really had no Conversation with us on the Subject, nor ever gave us reason to suspect that the disbursements of the Frigates would exceed the prize money due the Public. However you were before this informed of our having accepted the Bills and of their being paid. There is nothing material to add but in behalf of self and Colleagues have the honor to remain with due Esteem Gentlemen your &c.
S. Deane
Messrs. Berard freres Goullarde & Montplaisir
